PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Melina Dani Piliero
Application No. 13/065,380
Filed: 21 Mar 2011
For: Secure enclosure for pets

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed June 28, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee on renewed petition is required.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed May 7, 2012.  This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on August 8, 2012.  The Office mailed a Notice of Abandonment on November 21, 2012. Applicant filed a petition to revive under 37 CFR 1.137(a) on March 9, 2022. However, the petition was dismissed in a decision mailed on April 8, 2022. The decision explained that Applicant had not shown that the entire period of delay, from August 8, 2012 to March 9, 2022, was unintentional. 
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The instant petition does not meet requirement (3) above.  The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

The instant renewed petition has provided a statement from pro-se Applicant Melina Dani Piliero, in which she states that:

I, the undersigned, state that the entire delay was unintentional due to family health issues which required my attention. My husband and I met in 2011 and he mentioned that he suffered for many years with a nerve and muscle disorder. Despite the pain he was suffering, he was excited about my product and willing to help whenever he physically felt up to it. During this time, due to lots of pain and numbness, he needed to undergo back, foot, and neck surgeries, which did not provide him with sufficient relief from pain. Throughout 2014-2017, multiple nerve and muscle tests along with medical care were given to my husband. Next followed several years of my own needs and plans being put to the side and the emotional labor of our situation weighing heavily on me. Regretfully, with the weight of these issues piled on, our marriage crumbled, and our divorce finalized in 2019.

Despite the divorce, we remained in each other’s lives while still dealing with his health issues. We had many discussions about our futures and coming together again, but Covid replaced those plans. After receiving a Covid vaccine, he was diagnosed with Guillain-Barré Syndrome, and he became paralyzed and was put on a ventilator. After two months on the ventilator, my husband passed on May 29, 2021. Throughout our time together, married and divorced, our experiences remained the most intense, painful, loving, and time-consuming priorities in my life.

	Due to at least these reasons, I was unable to attend to the matters in the Office Action 	mailed on May 7, 2012, in the above-referenced application

Applicant’s statement has been carefully considered. However, Applicant has still not shown that the entire period of delay was unintentional. Applicant references the period from 2014 to 2017. However, Applicant has not sufficiently accounted for the period from August 8, 2012 to 2014. Similarly, Applicant has not sufficiently accounted for the period from 2019 to 2021 to show that period was unintentional. Lastly, there has been no showing of the over 9 month long period from May 29, 2021 to the filing of the initial petition on March 9, 2022. Further explanation regarding this period is also required on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web or Patent Center

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions